UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06221 Brandywine Blue Fund, Inc. (Exact name of Registrant as specified in charter) P.O. Box 4166 Greenville, Delaware 19807 (Address of principal executive offices) (Zip code) William F. D’Alonzo P.O. Box 4166 Greenville, DE19807 (Name and address of agent for service) (302) 656-3017 Registrant's telephone number, including area code Date of fiscal year end: SEPTEMBER 30 Date of reporting period: December 31, 2011 Item 1. Schedules of Investments. Brandywine Blue Fund Schedule of Investments December 31, 2011 (Unaudited) Shares or Principal Amount Value Common Stocks - 96.3% (a) CONSUMER DISCRETIONARY Apparel Retail - 2.2% Limited Brands Inc. $ Apparel, Accessories & Luxury Goods - 6.1% Coach Inc. Fossil Inc.* VF Corp. Auto Parts & Equipment - 2.9% BorgWarner Inc.* Automobile Manufacturers - 3.0% Ford Motor Co.* Broadcasting - 1.4% Discovery Communications Inc.* Department Stores - 2.7% Nordstrom Inc. General Merchandise Stores - 1.0% Dollar Tree Inc.* Total Consumer Discretionary CONSUMER STAPLES Household Products - 0.6% Church & Dwight Co. Inc. Total Consumer Staples ENERGY Oil & Gas Equipment & Services - 5.6% Schlumberger Ltd. Weatherford International Ltd.* Oil & Gas Exploration & Production - 5.6% Anadarko Petroleum Corp. Pioneer Natural Resources Co. Whiting Petroleum Corp.* Total Energy HEALTH CARE Biotechnology - 5.0% Celgene Corp.* Gilead Sciences Inc.* Health Care Distributors - 2.1% Cardinal Health Inc. Life Sciences Tools & Services - 3.1% Agilent Technologies Inc.* Managed Health Care - 2.7% UnitedHealth Group Inc. Pharmaceuticals - 2.9% Mylan Inc.* Total Health Care INDUSTRIALS Aerospace & Defense - 6.5% Honeywell International Inc. Precision Castparts Corp. Construction & Farm Machinery & Heavy Trucks - 0.8% Joy Global Inc. Railroads - 5.5% Kansas City Southern* Norfolk Southern Corp. Trucking - 1.8% Hertz Global Holdings Inc.* Total Industrials INFORMATION TECHNOLOGY Application Software - 2.5% Nuance Communications Inc.* Communications Equipment - 6.2% Cisco Systems Inc. Qualcomm Inc. Computer Hardware - 5.8% Apple Inc.* Computer Storage & Peripherals - 6.4% EMC Corp.* SanDisk Corp.* Seagate Technology PLC Home Entertainment Software - 5.4% Activision Blizzard Inc. Electronic Arts Inc.* Internet Software & Services - 3.1% eBay Inc.* Semiconductors - 2.1% Intel Corp. Systems Software - 3.3% Check Point Software Technologies Ltd.* Total Information Technology Total common stocks (cost $1,153,389,363) Short-Term Investments - 5.6% (a) Commercial Paper - 5.4% $ Prudential Funding LLC, due 01/03/12, discount of 0.09% Societe Generale N.A., due 01/03/12, discount of 0.24% Total commercial paper (cost $69,599,355) Variable Rate Demand Note - 0.2% American Family Financial Services, 0.10% Total variable rate demand note (cost $3,305,779) Total short-term investments (cost $72,905,134) Total investments - 101.9% (cost $1,226,294,497) Liabilities, less other assets - (1.9%)(a) ) TOTAL NET ASSETS - 100.0% $ * Non-dividend paying security. (a) Percentages for the various classifications relate to net assets. The cost basis of investments for federal income tax purposes at December 31, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. THE SCHEDULE OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT.THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Summary of Fair Value Exposure The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs used to develop the measurements of fair value.These inputs are summarized in the three broad levels listed below: Level 1 – Valuations based on unadjusted quoted prices in active markets for identical assets. Level 2 – Valuations based on quoted prices for similar securities or in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The following table summarizes the Fund’s investments as of December 31, 2011, based on the inputs used to value them: Valuation Inputs Investments in Securities Level 1 – Common Stocks $ Level 2 – Short-Term Commercial Paper Short-Term Variable Rate Demand Note Total Level 2 Level 3 - — Total $ It is the Fund’s policy to recognize transfers between levels at the end of the quarterly reporting period.There were no transfers between levels during the period ended December 31, 2011. See the Schedule of Investments for the investments detailed by industry classification. Brandywine Advisors Midcap Growth Fund Schedule of Investments December 31, 2011 (Unaudited) Shares or Principal Amount Value Common Stocks - 96.4% (a) CONSUMER DISCRETIONARY Apparel Retail - 2.7% Limited Brands Inc. $ Apparel, Accessories & Luxury Goods - 2.5% Fossil Inc.* VF Corp. Auto Parts & Equipment - 2.9% BorgWarner Inc.* Department Stores - 2.8% Nordstrom Inc. Footwear - 2.5% Deckers Outdoor Corp.* General Merchandise Stores - 1.0% Dollar Tree Inc.* Home Furnishing Retail - 1.5% Williams-Sonoma Inc. Leisure Products - 2.5% Polaris Industries Inc. Specialty Stores - 9.1% Dick’s Sporting Goods Inc.* GNC Holdings Inc.* Sally Beauty Holdings Inc.* Tractor Supply Co. Total Consumer Discretionary CONSUMER STAPLES Household Products - 2.9% Church & Dwight Co. Inc. Total Consumer Staples ENERGY Oil & Gas Drilling - 2.8% Patterson-UTI Energy Inc. Oil & Gas Equipment & Services - 5.3% Oil States International Inc.* Weatherford International Ltd.* Oil & Gas Exploration & Production - 5.9% Pioneer Natural Resources Co. Whiting Petroleum Corp.* Total Energy HEALTH CARE Health Care Technology - 2.1% SXC Health Solutions Corp.* Life Sciences Tools & Services - 3.1% Agilent Technologies Inc.* Pharmaceuticals - 2.9% Mylan Inc.* Total Health Care INDUSTRIALS Construction & Farm Machinery & Heavy Trucks - 4.8% Joy Global Inc. Wabtec Corp. Human Resource & Employment Services - 3.1% Robert Half International Inc. Industrial Machinery - 2.5% Lincoln Electric Holdings Inc. Marine - 3.6% Kirby Corp.* Railroads - 2.5% Kansas City Southern* Trucking - 3.5% Hertz Global Holdings Inc.* Total Industrials INFORMATION TECHNOLOGY Application Software - 5.0% Cadence Design Systems Inc.* Nuance Communications Inc.* Parametric Technology Corp.* Communications Equipment - 2.6% Riverbed Technology Inc.* Computer Storage & Peripherals - 4.6% SanDisk Corp.* Seagate Technology PLC Data Processing & Outsourced Services - 5.5% Jack Henry & Associates Inc. VeriFone Systems Inc.* Home Entertainment Software - 2.7% Electronic Arts Inc.* Systems Software - 3.5% Check Point Software Technologies Ltd.* Total Information Technology Total common stocks (cost $115,710,211) Short-Term Investments - 6.6% (a) Commercial Paper - 4.7% $ Prudential Funding LLC, due 01/03/12, discount of 0.09% Total commercial paper (cost $5,799,971) Variable Rate Demand Note - 1.9% American Family Financial Services, 0.10% Total variable rate demand note (cost $2,382,186) Total short-term investments (cost $8,182,157) Total investments - 103.0% (cost $123,892,368) Liabilities, less other assets - (3.0%)(a) ) TOTAL NET ASSETS - 100.0% $ * Non-dividend paying security. (a) Percentages for the various classifications relate to net assets. The cost basis of investments for federal income tax purposes at December 31, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements in the Fund’s most recent semi-annual or annual report. THE SCHEDULE OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT.THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Summary of Fair Value Exposure The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs used to develop the measurements of fair value.These inputs are summarized in the three broad levels listed below: Level 1 – Valuations based on unadjusted quoted prices in active markets for identical assets. Level 2 – Valuations based on quoted prices for similar securities or in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The following table summarizes the Fund’s investments as of December 31, 2011, based on the inputs used to value them: Valuation Inputs
